Filed Pursuant to Rule 424(b)(3) Registration No. 333-152760 UNITED DEVELOPMENT FUNDING IV SUPPLEMENT NO. 6 DATED SEPTEMBER 17, 2010 TO THE PROSPECTUS DATED NOVEMBER 12, 2009 This document supplements, and should be read in conjunction with, our prospectus dated November 12, 2009 relating to our offering of 35,000,000 common shares of beneficial interest, as supplemented by Supplement No. 4 dated August 9, 2010 and Supplement No. 5 dated September 7, 2010. Unless otherwise defined in this Supplement No. 6, capitalized terms used have the same meanings as set forth in the prospectus. The purpose of this Supplement No. 6 is to disclose: • the satisfaction of the minimum offering amount in Pennsylvania and the status of our public offering; • a revised form of our Subscription Agreement; • our declaration of distributions; and • our process for the admission of shareholders and revised subscription instructions for our common shares of beneficial interest. Satisfaction of Our Pennsylvania Minimum Offering and Status of Our Public Offering We commenced our initial public offering of common shares of beneficial interest on November 12, 2009. Until subscriptions aggregating at least $35 million were received and accepted by us, all subscription proceeds from residents of Pennsylvania were placed in escrow. The conditions of our minimum offering in Pennsylvania were satisfied on September 15, 2010, and we admitted our initial Pennsylvania subscribers as shareholders. As of September 15, 2010, we had accepted subscriptions and issued an aggregate of 1,789,159 common shares of beneficial interest, consisting of 1,774,320 shares that have been issued in exchange for gross proceeds of approximately $35.4 million and another 14,839 shares issued in accordance with our distribution reinvestment plan. As of September 15, 2010, 23,225,680 shares remained available for sale to the public pursuant to our offering. We will sell our common shares of beneficial interest in our offering until the earlier of November 12, 2011, unless extended by our board of trustees for an additional year or as otherwise permitted under applicable law, or the date on which the maximum amount has been sold. Our Subscription Agreement has been revised to provide that the payment of funds for the subscription of our common shares of beneficial interest should be made payable directly to us, instead of the escrow agent. A revised form of our Subscription Agreement is attached as Exhibit B to this Supplement and supersedes and replaces the form of our Subscription Agreement included as Exhibit B to our prospectus. Declaration of Distributions The following information should be read in conjunction with the discussion contained in the “Prospectus Summary – Distribution Policy” section on page 11 of the prospectus and the “Description of Shares – Distribution Policy and Distributions” section beginning on page 156 of the prospectus: On September 8, 2010, our board of trustees authorized a special distribution to our shareholders of record as of the close of business on September 15, 2010. This special distribution will be paid pro rata over all common shares of beneficial interest outstanding as of September 15, 2010 and will be equal to $0.05 per common share of beneficial interest. This special distribution will be paid in October 2010. In addition, on September 8, 2010, our board of trustees authorized a special distribution to our shareholders of record as of the close of business on December 15, 2010. This special distribution will be paid pro rata over all common shares of beneficial interest outstanding as of December 15, 2010, in an amount to be determined by our officers, but which shall not be more than $0.20 per common share of beneficial interest or less than $0.10 per common share of beneficial interest unless our Chief Financial Officer determines that, as of the payment date for such distribution and after giving effect to the payment of a distribution of $0.10 per common share of beneficial interest from legally available funds, we will not be able to pay our debts as they become due in the usual course of business or our assets will be less than our total liabilities. This special distribution will be paid in January 2011. Admission of Shareholders and Subscription Instructions The “Questions and Answers About this Offering – How do I subscribe for shares?” section beginning on page 26 of the prospectus and all similar discussions appearing throughout the prospectus are superseded in their entirety as follows: Q: How do I subscribe for shares? A: If you choose to purchase shares in this offering, you will need to complete and sign the execution copy of the subscription agreement and pay for the shares at the time you subscribe. A specimen copy of the subscription agreement, including instructions for completing it, is included in this prospectus as Exhibit B. Checks should be made payable to “United Development Funding IV.” Certain dealers who have “net capital,” as defined in the applicable federal securities regulations, of $250,000 or more may instruct their customers to make their checks payable directly to the dealer. In such case, the dealer will issue a check made payable to the escrow agent or us, as applicable, for the purchase price of your subscription. For a detailed discussion of how to subscribe for shares, see the sections of this prospectus captioned “Plan of Distribution – Subscription Process” and “How to Subscribe.” The first paragraph of the “Plan of Distribution – Subscription Process” section beginning on page 189 of the prospectus and all similar discussions appearing throughout the prospectus are superseded in their entirety as follows: If you meet our suitability standards, you may subscribe for shares by completing and signing a subscription agreement (in the form attached to this prospectus as Exhibit B) for a specific number of shares and paying for the shares at the time of your subscription. You should make your checks payable to “United Development Funding IV.” You should exercise care to ensure that the subscription agreement is filled out correctly and completely. By executing the subscription agreement, you will attest that you: • have received this prospectus; • accept the terms of our declaration of trust and bylaws; • meet the applicable minimum income and net worth standards described in this prospectus; • understand that, if you are a California resident or ever propose to transfer your shares to a California resident, the State of California imposes transfer restrictions on our shares in addition to the restrictions included in our declaration of trust; • are purchasing the shares for your own account; • acknowledge that there is no public market for our shares; and • are in compliance with the USA PATRIOT Act and related acts and are not on any governmental authority watch list. The “How to Subscribe” section on page 194 of the prospectus and all similar discussions appearing throughout the prospectus are superseded in their entirety as follows: Investors who meet the applicable suitability standards and minimum purchase requirements as described in the section of this prospectus captioned “Suitability Standards” may purchase our common shares of beneficial interest. See “Suitability Standards” for a description of the minimum purchase requirements. After you have read the entire prospectus and the current supplement(s), if any, accompanying this prospectus, if you want to purchase our shares, you must proceed as follows: 2 Complete the execution copy of the subscription agreement. A specimen copy of the subscription agreement, including instructions for completing it, is included in this prospectus as Exhibit B. Deliver the completed subscription agreement with a check for the full purchase price of the shares being subscribed for, payable to “United Development Funding IV,” to United Development Funding IV, c/o DST Systems, Inc., PO Box 219096, Kansas City, Missouri 64121-9096 (for overnight deliveries, send to United Development Funding IV, c/o DST Systems, Inc., 430 West 7th Street, Kansas City, Missouri 64105). Certain dealers who have “net capital,” as defined in the applicable federal securities regulations, of $250,000 or more may instruct their customers to make their checks payable directly to the dealer. In such case, the dealer will issue a check made payable to the escrow agent or us, as applicable, for the purchase price of your subscription. By executing the subscription agreement and paying the full purchase price for the shares subscribed for, you agree to be bound by the terms of the subscription agreement. An approved trustee must process through us and forward us subscriptions made through IRAs, Keogh plans, 401(k) plans and other tax-deferred plans. 3 EXHIBIT B FORM OF SUBSCRIPTION AGREEMENT United Development Funding IV Subscription Agreement See pages B-7 through B-8 for instructions. Total Invested: $ Total Shares: State in Which Sale Is Made: ($20 per share) £Net of Commission Purchase (“NOCP”). Check this box if you are eligible for a NOCP.± ± NOCPs are available to registered associates and other employees of soliciting broker/dealers, United Development Funding IV, and their affiliates, and participants in a wrap account or commission replacement account with approval for a discount by the broker/dealer, Registered Investment Advisor (RIA), bank trust account, etc. Representative designated in Section 6 of this form will not receive selling commission. Refer to prospectus for detail. THIS SUBSCRIPTION AGREEMENT is made and entered into between United Development Funding IV, a Maryland real estate investment trust (the “Fund”), and the investor(s) whose signature appears below (collectively or individually, the “Investor”). 1. Purchase Information and Payment Instructions. A. Purchase Information £ Initial Investment (Minimum $1,000 for purchases through IRA or other qualified account and $2,500 for other purchases; provided however, that investors in Tennessee must purchase at least 250 shares for $5,000) £ Additional Investment (Minimum $1,000) Investor is subscribing to acquire, upon the terms and conditions set forth in this Subscription Agreement, the number of common shares of beneficial interest of the Fund (the “Shares”) as set forth above upon payment for such Shares. B. Payment Instructions i. For custodial accounts, such as IRAs and other qualified plans: Checks should be made payable to the custodian and sent, with a completed copy of the Subscription Agreement, directly to the custodian who will forward them to the applicable address set forth in Section 1(B)(ii) below. ii. For all other investments: Checks should be made payable to “United Development Funding IV,” and the completed Subscription Agreement and check should be sent as follows: For regular mail: United Development Funding IV c/o DST Systems, Inc. PO Box 219096 Kansas City, Missouri 64121-9096 For overnight deliveries: United Development Funding IV c/o DST Systems, Inc. 430 West 7th Street Kansas City, Missouri 64105 You will not be admitted as a shareholder of the Fund until this Subscription Agreement has been accepted and countersigned by the Fund. The Fund may reject any subscription, in whole or in part, in its sole discretion. Subscriptions will be accepted or rejected within 30 days of their receipt. The Fund will accept groups of subscriptions on an orderly basis no less frequently than monthly, and if your subscription is accepted, you will be admitted as a shareholder of the Fund not later than the last day of the calendar month following the date your subscription was accepted. If the Fund rejects your subscription, the purchase price will be returned to you within 10 business days after the rejection of your subscription. If you provide payment that in the aggregate differs from the payment required to purchase the number of Shares indicated above or if your calculations of the Shares to be purchased with the amount actually submitted is incorrect, your subscription will be automatically deemed a subscription for the maximum number of Shares that may be purchased for such amount. B-1 2. Type of Ownership.(Note: Complete either column A or B below, but not both.) A. Non-Custodial Ownership B. Custodial Ownership* £ Individual Ownership — One signature required. £ Traditional IRA — Owner and custodian signature required. £ Joint Tenants with Right of Survivorship — All parties must sign. £ Roth IRA — Owner and custodian signature required. £ Community Property — All parties must sign. £ KEOGH Plan — Owner and custodian signature required. £ Tenants in Common — All parties must sign. £ Simplified Employee Pension/Trust (SEP) £ Corporate Ownership — Authorized signature required. Include copy of corporate resolution. £ Pension or Profit Sharing Plan — Owner and custodian signature required. £ Partnership Ownership — Authorized signature required. Include copy of partnership agreement. £ Other (Specify) £ Uniform Gift to Minors Act — Owner and custodian signature required. State of , Custodian for Name of Custodian, Trustee or other Administrator £ Estate — Personal representative signature required. Name of Executor: Mailing Address Include a copy of the court appointment. £ Qualified Pension Plan (Non-custodian)* CityStateZip Include a copy of the first and last page of the plan. Name of Trustee: Custodian Tax ID # £ Trust Include a copy of the first and last page of the trust. Custodian Account # Name of Trustee: £ Other (Specify): Custodian Telephone # * See “Investment by Tax-Exempt Entities and ERISA Considerations” in the Fund’s prospectus, as supplemented to date (the “Prospectus”), for a discussion of risks related to an investment in Shares by certain tax-exempt or tax-deferred plans. 3. Registration Name and Address.Please print name(s) in which Shares are to be registered. Name of OwnerDate of Birth Taxpayer Identification/Social Security Number Name of Joint Owner (if applicable) Taxpayer Identification/Social Security Number Street Address or P.O. Box City State Zip Code Home Telephone No. Business Telephone No. () () Email Address (Optional) Country of Citizenship B-2 4. Distributions.(Please check one box in either section A or B, depending on the registration type. Please note that all custodial account distributions not reinvested pursuant to the distribution reinvestment plan will be directed to the custodian.) A. Non-Custodial Registration £ I elect to participate in the distribution reinvestment plan of the Fund. £ I prefer distributions be paid to me at my address listed under Section 3. £ I prefer distributions to be deposited directly into the following account: Checking Savings. Please enclose a voided check. By enclosing a voided check, you authorize the Fund to make electronic deposits to the designated checking or savings account. This authority is to remain in force until the Fund has received written notification of its termination at such time and in such manner as to give the Fund reasonable time to act. In the event that the Fund deposits funds erroneously into the account, it is authorized to debit the account for the amount of the erroneous deposit. £ I prefer to direct distributions (for non-custodial accounts) to a party other than the registered owner per the following instructions: Name of Institution Account Number ABA Routing Number Name on Account Street Address or P.O. Box City State Zip Code B. Custodial Registration £ I elect to participate in the distribution reinvestment plan of the Fund. £ I prefer for distributions to be sent to the custodian for the benefit of the Investor. 5. Subscriber Signatures.Please carefully read and separately initial each of the representations below. Except in the case of fiduciary accounts, you may not grant any person a power of attorney to make such representations on your behalf. In order to induce the Fund to accept this subscription, I hereby represent and warrant as follows: Owner Joint Owner (a) I have received the Prospectus for the Fund, and I accept the terms and conditions of the declaration of trust and bylaws of the Fund. Initials Initials (b) I have (i) a net worth (exclusive of home, furnishings and automobiles) of $250,000 or more; or (ii) a net worth (exclusive of home, furnishings and automobiles) of at least $70,000 and had during the last tax year or estimate that I will have during the current tax year a minimum of $70,000 annual gross income, or I meet the higher suitability requirements imposed by my state of primary residence as set forth in the Prospectus under “Suitability Standards.” Initials Initials (c) If I am a California, Kentucky, Missouri, Ohio, Oregon or Pennsylvania resident, this investment does not exceed 10% of my liquid net worth, as set forth in the Prospectus.If I am an Alabama or Iowa resident, this investment, when added to my investments in similar programs, does not exceed 10% of my liquid net worth, as set forth in the Prospectus.If I am a Michigan or Ohio resident, this investment, when added to my investments in affiliates of the Fund, does not exceed 10% of my liquid net worth, as set forth in the Prospectus.If I am a resident of Kansas or Massachusetts, I acknowledge the recommendation of the Kansas Office of the Securities Commissioner or the Massachusetts Securities Division that I should limit my aggregate investment in the Fund and other similar investments to not more than 10% of my liquid net worth (for purposes of the recommendation of the Kansas Office of Securities Commissioner, “liquid net worth” is defined as that portion of total net worth that consists of cash, cash equivalents, and readily marketable securities.) Initials Initials (d) I am purchasing the Shares for my own account, and I acknowledge that the Shares are not liquid and there is no public market for this investment. Initials Initials (e) I am not an Unacceptable Investor, as such term is defined in the Prospectus under “Suitability Standards — Restrictions Imposed by the USA PATRIOT Act and Related Acts.” Initials Initials I declare that the information supplied above is true and correct and may be relied upon by the Fund in connection with my investment in the Fund. Under penalties of perjury, by signing this Subscription Agreement, I hereby certify that (a) I have provided herein my correct Taxpayer Identification Number, (b) I am not subject to back-up withholding as a result of a failure to report all interest or dividends, or the IRS has notified me that I am no longer subject to back-up withholding and (c) except as otherwise expressly indicated above, I am a U.S. person (including a U.S. resident alien). The IRS does not require your consent to any provision of this document other than the certifications required to avoid backup withholding. YOU DO NOT WAIVE ANY RIGHTS YOU MAY HAVE UNDER THE SECURITIES ACT OF 1933, THE SECURITIES EXCHANGE ACT OF 1(AT LEAST FIVE BUSINESS DAYS).IF YOUR SUBSCRIPTION IS ACCEPTED, YOU WILL BE SENT A CONFIRMATION OF YOUR PURCHASE AFTER YOU HAVE BEEN ADMITTED AS AN INVESTOR. Signature of Investor or Trustee Signature of Joint Owner, Trustee or Custodian, if applicable Date B-3 6. Financial Advisor.(TO BE COMPLETED BY BROKER-DEALER OR AUTHORIZED REPRESENTATIVE) The undersigned broker-dealer or authorized representative warrants that it is a duly licensed broker-dealer (or non-commission based financial advisor) and may lawfully offer the Shares in the state designated as the Investor’s address or the state in which the sale is to be made, if different. The broker-dealer or authorized representative warrants that he or she has (a) reasonable grounds to believe this investment is suitable for the Investor as defined by Rule 2310 of the FINRA Conduct Rules, (b) informed the Investor of all aspects of liquidity and marketability of this investment as required by Rule 2810 of the FINRA Conduct Rules, (c) delivered the Prospectus to the Investor the requisite number of days prior to the date that the Investor will deliver this Subscription Agreement to the Fund as specified under the laws of the Investor’s state of residence, (d) verified the identity of the Investor through appropriate methods and will retain proof of such verification process as required by applicable law, and (e) verified that the Investor and the registered owner do not appear on the Office of Foreign Assets Control list of foreign nations, organizations and individuals subject to economic and trade sanctions. Broker-Dealer Name Telephone No. () Street Address or P.O. Box City State Zip Code Representative Branch Number Number Representative Name Telephone No. () Street Address or P.O. Box City State Zip Code Email Address Financial Advisor Signature Date If you need additional assistance in completing this Subscription Agreement, please call United Development Funding IV Investor Services at (800) 859-9338. For Internal Use Only Accepted by: Date: Amount: Check No.: B-4 SPECIAL NOTICE FOR CALIFORNIA RESIDENTS ONLY: CONDITIONS RESTRICTING TRANSFER OF SHARES 260.141.11 Restrictions on Transfer. (a)The issuer of any security upon which a restriction on transfer has been imposed pursuant to Sections 260.102.6, 260.141.10 or 260.534 of the Rules (the “Rules”) adopted under the California Corporate Securities Law (the “Code”) shall cause a copy of this section to be delivered to each issuee or transferee of such security at the time the certificate evidencing the security is delivered to the issuee or transferee. (b)It is unlawful for the holder of any such security to consummate a sale or transfer of such security, or any interest therein, without the prior written consent of the Commissioner (until this condition is removed pursuant to Section 260.141.12 of the Rules), except: (1)to the issuer; (2)pursuant to the order or process of any court; (3)to any person described in subdivision (i) of Section 25102 of the Code or Section 260.105.14 of the Rules; (4)to the transferor’s ancestors, descendants or spouse, or any custodian or trustee for the account of the transferor or the transferor’s ancestors, descendants or spouse; or to a transferee by a trustee or custodian for the account of the transferee or the transferee’s ancestors, descendants or spouse; (5)to holders of securities of the same class of the same issuer; (6)by way of gift or donation inter vivos or on death; (7)by or through a broker-dealer licensed under the Code (either acting as such or as a finder) to a resident of a foreign state, territory or country who is neither domiciled in this state to the knowledge of the broker-dealer, nor actually present in this state if the sale of such securities is not in violation of any securities laws of the foreign state, territory or country concerned; (8)to a broker-dealer licensed under the Code in a principal transaction, or as an underwriter or member of an underwriting syndicate or selling group; (9)if the interest sold or transferred is a pledge or other lien given by the purchaser to the seller upon a sale of the security for which the Commissioner’s written consent is obtained or under this rule not required; (10)by way of a sale qualified under Sections 25111, 25112, 25113 or 25121 of the Code, of the securities to be transferred, provided that no order under Section 25140 or subdivision (a) of Section 25143 is in effect with respect to such qualification; (11)by a corporation to a wholly owned subsidiary of such corporation, or by a wholly owned subsidiary of a corporation to such corporation; (12)by way of an exchange qualified under Section 25111, 25112 or 25113 of the Code provided that no order under Section 25140 or subdivision (a) of Section 25143 is in effect with respect to such qualification; (13)between residents of foreign states, territories or countries who are neither domiciled or actually present in this state; (14)to the State Controller pursuant to the Unclaimed Property Law or to the administrator of the unclaimed property law of another state; (15)by the State Controller pursuant to the Unclaimed Property Law or by the administrator of the unclaimed property law of another state if, in either such case, such person (1) discloses to potential purchasers at the sale that transfer of the securities is restricted under this rule, (2) delivers to each purchaser a copy of this rule, and (3) advises the Commissioner of the name of each purchaser; (16)by a trustee to a successor trustee when such transfer does not involve a change in the beneficial ownership of the securities; or (17)by way of an offer and sale of outstanding securities in an issuer transaction that is subject to the qualification requirement of Section 25110 of the Code but exempt from that qualification requirement by subdivision (f) of Section 25102; provided that any such transfer is on the condition that any certificate evidencing the security issued to such transferee shall contain the legend required by this section. B-5 (c)The certificates representing all such securities subject to such a restriction on transfer, whether upon initial issuance or upon any transfer thereof, shall bear on their face a legend, prominently stamped or printed thereon in capital letters of not less than 10-point size, reading as follows: “IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF THIS SECURITY, OR ANY INTEREST THEREIN, OR TO RECEIVE ANY CONSIDERATION THEREFOR, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA, EXCEPT AS PERMITTED IN THE COMMISSIONER’S RULES.” B-6 INSTRUCTIONS FOR UNITED DEVELOPMENT FUNDING IV SUBSCRIPTION AGREEMENT Please follow these instructions carefully for each section. Failure to do so may result in the rejection of your subscription. All information in the Subscription Agreement should be completed as follows: Net of Commission Purchase (“NOCP”). • Please check the box to indicate whether submission is made through a Registered Investment Advisor (RIA) in its capacity as the RIA and not in its capacity as a Registered Representative, if applicable, whose agreement with the investor includes a fixed or “wrap” fee feature for advisory and related brokerage services. If an owner or principal or any member of the RIA firm is a FINRA licensed Registered Representative affiliated with a broker-dealer, the transaction should be completed through that broker-dealer, not through the RIA. Purchase Information and Payment Instructions. (Section 1 of Subscription Agreement) • You must purchase at least 50 shares (for $1,000) if you are purchasing through an individual retirement account or other qualified account. If you are not purchasing through a qualified account, you must purchase at least 125 units (for $2,500); provided however, that investors in Tennessee must purchase at least 250 shares (for $5,000). Please indicate the number of shares to be purchased and the purchase price for those shares. • Shares may be purchased only by persons meeting the standards set forth under the section of the Prospectus entitled “Suitability Standards.” • Please indicate the state in which the sale is to be made at the top of the Subscription Agreement. Type of Ownership. (Section 2 of Subscription Agreement) • Please check the appropriate box to indicate the type of entity or type of individuals subscribing. Registration Name and Address. (Section 3 of Subscription Agreement) • Please enter the exact name in which the Shares are to be held. • For joint tenants with right of survivorship or tenants in common, include the names of both investors. • In the case of partnerships or corporations, include the name of an individual to whom correspondence will be addressed. • Trusts should include the name of the trustee (include a copy of the trust agreement). • All investors must complete the space provided for taxpayer identification number or social security number. In the case of a qualified plan or trust, enter both the investor’s social security number (for identification purposes) and the custodian or trustee’s taxpayer identification number (for tax purposes). • By signing the Subscription Agreement, the investor is certifying that this number is correct. • Enter the mailing address and telephone numbers of the registered owner of this investment. In the case of a qualified plan or trust, this will be the address of the custodian or trustee. Distributions. (Section 4 of Subscription Agreement) • Each investor who elects to have distributions reinvested agrees to notify the Fund and the broker-dealer named in the Subscription Agreement in writing if at any time he or she fails to meet the applicable minimum income and net worth standards or he or she is unable to make any other representations and warranties as set forth in the Prospectus or Subscription Agreement. • If cash distributions are to be sent to an address other than that provided in Section 3 (i.e., a bank, brokerage firm or savings and loan, etc.), please provide the name, account number and address and a voided check. For custodial accounts, distributions not reinvested pursuant to the distribution reinvestment plan will be directed to the custodian. B-7 Subscriber Signatures. (Section 5 of Subscription Agreement) • Please separately initial each representation where indicated. • If title is to be held jointly, all parties must date and sign this Section as follows: • Individual:One signature required. • Joint Tenants with Right of Survivorship:All parties must sign. • Tenants in Common:All parties must sign. • Community Property:All parties must sign. • Pension or Profit-Sharing Plans:The trustee signs the Signature Page. • Trust:The trustee signs. Provide the name of the trust, the name of the trustee and the name of the beneficiary (include a copy of the trust agreement). • Partnership:Identify whether the entity is a general or limited partnership. The general partners must be identified and each must sign. In the case of an investment by a general partnership, all partners must sign (unless a “managing partner” has been designated for the partnership, in which case he or she may sign on behalf of the partnership if a certified copy of the document granting him authority to invest on behalf of the partnership is submitted). • Corporation:The Subscription Agreement must be accompanied by (1) a certified copy of the resolution of your board of directors designating the officer(s) of the corporation authorized to sign on behalf of the corporation and (2) a certified copy of the Board’s resolution authorizing the investment. • IRA and IRA Rollovers:Requires signature of authorized signer (e.g., an officer) of the bank, trust company, or other fiduciary. The address of the trustee must be provided in order for the trustee to receive checks and other pertinent information regarding the investment. • Keogh (HR 10):Same rules as those applicable to IRAs. • Uniform Gift to Minors Act (UGMA) or Uniform Transfers to Minors Act (UTMA):The required signature is that of the custodian, not of the parent (unless the parent has been designated as the custodian). Only one child is permitted in each investment under UGMA or UTMA. In addition, designate the state under which the gift is being made. PLEASE NOTE THAT SIGNATURES DO NOT HAVE TO BE NOTARIZED. Financial Advisor. (Section 6 of Subscription Agreement) • This Section is to be completed by the investor’s financial advisor. Please complete all financial advisor information contained in Section 6 of the Subscription Agreement, including suitability certification. • Include documentation completed by the broker-dealer that the investor(s) and registered owner(s) do not appear on the Office of Foreign Assets Control list of foreign nations, organizations and individuals subject to economic and trade sanctions. This could include a screen print from the FINRA Anti-Money Laundering web site if an electronic check is performed, a signed attestation from the person performing a manual check if this method is used, or a screen-print and written attestation if some other database is used. Only original, completed copies of Subscription Agreements can be accepted. Photocopied or otherwise duplicated Subscription Agreements cannot be accepted by the Fund. IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THE SUBSCRIPTION AGREEMENT, PLEASE CALL UNITED DEVELOPMENT FUNDING IV INVESTOR SERVICES AT (800) 859-9338. B-8
